Execution Version Exhibit 10.1 October 14, 2016 NV5 Global, Inc. 200 South Park Road, Suite 350 Hollywood, Florida 33021 Attention: Michael P. Rama, Vice President and Chief Financial Officer Senior Secured Revolving Credit Facility Ladies and Gentlemen: Bank of America, N.A. (“ Bank of America ”) is pleased to offer to be the sole administrative agent (in such capacity, the “ Administrative Agent ”) for a $80,000,000 Senior Secured Revolving Credit Facility (the “ Senior Credit Facility ”) to NV5 Global, Inc. (“ you ” or the “ Borrower ”), and Bank of America is pleased to offer its commitment to lend all of the Senior Credit Facility (the “ Commitment ”), upon and subject to the terms and conditions set forth in this letter (this “ Commitment Letter ”) and in the Summary of Terms and Conditions attached as Exhibit A hereto and incorporated herein by this reference (the “ Summary of Terms ”). Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its designated affiliates, “
